Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1002

IN RE: EVAN SCOTT KAGAN,
                       Respondent.
Bar Registration No. 994528

BEFORE:       Glickman, Associate Judge, and Nebeker and Ruiz, Senior Judges.

                                       ORDER
                             (FILED - November 26, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Florida for 90 days, this court’s September 24, 2014, order
directing respondent to show cause why reciprocal discipline should not be imposed,
and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause but did file
an affidavit as required by D.C. Bar R. XI, §14 (g) on October 16, 2014, it is

       ORDERED that Evan Scott Kagan is hereby suspended from the practice of
law in the District of Columbia for a period of 90 days, nunc pro tunc to October 16,
2014. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194,
198 (D.C. 2007).

                                           PER CURIAM